Citation Nr: 1243855	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-36 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for fatigue, including as due to undiagnosed illness.

2.  Entitlement to service connection for headaches, including as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979 and from January to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by which the RO denied entitlement to the benefits sought herein.


FINDINGS OF FACT

1.  The Veteran suffers from fatigue, but not chronic fatigue syndrome (CFS), which is not the result of an undiagnosed illness, and it is not manifested by any incapacitation; a disability manifested by fatigue is not causally related to the Veteran's active duty service.

2.  The evidence is at least in relative equipoise as to whether the Veteran's current headache disability is related to active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for fatigue, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.317, 4.88d, Diagnostic Code 6354 (2012).

2.  Affording the Veteran the benefit of the doubt, headaches were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Regarding the claim of service connection for headaches, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The discussion that follows concerns VCAA as it applied to the fatigue claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case, the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2009 that fully addressed all three notice elements noted above as well as the applicable provisions regarding disability ratings and effective dates; the notice letter was provided before the RO issued its rating decision in April 2010.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the service treatment records, VA clinical records, private medical records, and the Veteran's statements.  The Veteran was afforded a VA medical examination in furtherance of the claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions/findings obtained in this case are adequate, as the opinions are predicated on a full reading of the medical records in the Veteran's claims file, a comprehensive physical examination, as well as the Veteran's own assertions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations - service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as CFS, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).

The Board notes that, effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  A Persian Gulf Veteran is one who served in Southwest Asia (including Iraq) at any time since August 1990.  38 C.F.R. §§ 3.2, 3.317 (2012).  Based upon a review of service records, the Board finds that the Veteran is a Persian Gulf Veteran.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions is nevertheless warranted.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Discussion

The Veteran's DD Form 214 reflects service in Southwest Asia from January to April 1991.  Such service is a prerequisite to compensation under 38 C.F.R. § 3.317.

The Veteran alleges his fatigue and headaches resulted from his service in the Persian Gulf due to exposure to environmental toxins.  As noted, based upon a review of service records, the Board has found that the Veteran is a Persian Gulf Veteran.

Fatigue 

The Veteran's service treatment records show no complaints of fatigue as a stand-alone symptom.  The Board observes that lethargy was noted on one occasion in March 1978 in connection with a viral syndrome that also included such symptoms as nasal discharge and a stuffy nose.  

The Veteran first began to complain of fatigue in October 1992, when he sought treatment for sexual problems.  At that time, he indicated that he had been experiencing fatigue for a year.  The examiner considered endocrinopathy and indicated that hypothyroidism was a possible cause of the Veteran's fatigue.  Fatigue was next noted in 1993, in connection with a viral syndrome; during treatment for the viral syndrome, the Veteran reported fatigue along with other cold-like symptoms.  

In April 1994, the Veteran indicated that he began to experience fatigue approximately two and a half years earlier.  The fatigue was nonprogressive, and the Veteran was able to accomplish daily tasks.

On VA medical examination in March 2010, the Veteran reported that he noticed the onset of fatigue in 1994.  He stated that he had no energy and had to force himself to do things throughout the day.  There was no low grade fever, non-exudative pharyngitis, tender or palpable cervical lymph nodes, generalized muscle aching or weakness, migratory joint pains, neuropsychologic symptoms, or sleep disturbance.  Exercise had no impact upon the Veteran's fatigue.  He exercised on a regular basis.  Fatigue did not interfere with the Veteran's activities of daily living.  The Veteran was able to function at work and required no bed rest or treatment by a physician.  The examiner concluded that there was no evidence of CFS.  The examiner asserted that the Veteran's fatigue began some three years after service separation and did not meet the criteria for a diagnosis of CFS.  Thus, the examiner concluded that the Veteran's fatigue did not constitute an undiagnosed illness, a diagnosable but medically unexplained chronic multisystem illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis related to a specific exposure event.  

Here, service connection for the claimed fatigue is not warranted under 38 C.F.R. § 3.317 because the Veteran does not have a qualifying chronic disability.  According to the March 2010 VA medical examination report, there was no undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms such as CFS.  

In any event, the Veteran's claimed fatigue does not rise to a degree of 10 percent or more.  Under the Schedule for Rating Disabilities (Schedule), when an unlisted condition is at issue, it is to be rated under a closely related condition.  See generally 38 C.F.R. § 4.20 (2012).  The disability in the Schedule that most closely resembles fatigue in CFS, which is rated under Diagnostic Code 6354.  See 38 C.F.R. § 4.88b.  Under Diagnostic Code 6354, a 10 percent evaluation is warranted for CFS with symptoms that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; symptoms controlled by continuous medication.  Here, there is no evidence of incapacitation of any duration, and the Veteran indicated that his fatigue had no impact on his activities of daily living or the ability to exercise, which he does regularly throughout the seasons.  The record, moreover, does not reflect that the Veteran was using any medication in relation to his fatigue symptoms.  In cases such as this, where the claimed undiagnosed condition did not arise in service, it must manifest to a degree of 10 percent or more by December 31, 2016, in order for service connection pursuant to 38 C.F.R. § 3.317 to be warranted.  In the Veteran's case, the claimed disability arose after the conclusion of his service, and it does not meet the criteria for a 10 percent evaluation under the most closely related provision in the Schedule.  As such, service connection for the claimed fatigue under 38 C.F.R. § 3.317 is precluded.

The Board has considered entitlement to direct service connection for the claimed fatigue.  38 C.F.R. § 3.303; see also Combee, supra.  The Board concludes that the weight of the evidence is against a grant of direct service connection for the claimed fatigue.  A review of the service treatment records fails to show a diagnosis of fatigue.  Indeed, lethargy was noted only once in connection with a diagnosis of viral syndrome.  The Veteran himself has indicated that fatigue had its onset after service.  As such, the Board finds that fatigue did not manifest in service.  Furthermore, the evidence fails to show continuity of symptomatology between service separation and the present because the Veteran told the VA examiner in March 2010 that fatigue had its onset some three years after service separation.  The Board notes that the Veteran has given various accounts related to the onset of his fatigue.  However, he consistently reported that fatigue began after service separation.  Thus, the Board finds that there was a gap between service separation and the onset of the Veteran's fatigue.  Finally, there is no competent evidence of a nexus between the Veteran's claimed fatigue and service, and the Board cannot credit the Veteran's apparent assertions regarding such a nexus.  Such a finding would require medical expertise, as the causes of fatigue can be medically complex.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms).  The Veteran is not shown to possess any medical expertise, and the record herein contains no competent medical evidence of a nexus between the Veteran's claimed fatigue and service.

As apparent from the foregoing, fatigue did not become chronic in service, there is no continuity of symptomatology between service separation and the present, and there is no other competent medical evidence of a nexus between fatigue and service.  In such cases, service connection on a direct basis cannot be granted, and direct service connection for the claimed fatigue is denied.  38 C.F.R. § 3.303; see also Shedden, supra.

In making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  Indeed, a thorough examination of the evidence reflects no support for entitlement to service connection for fatigue under either the provisions of 38 C.F.R. § 3.317 or 38 C.F.R. § 3.303.  

Headaches 

The Veteran is seeking service connection for headaches, to include as due to service in the Persian Gulf in 1991.

The service treatment records contain no symptoms, complaints, or diagnoses of headaches.  The Veteran has sought regular treatment for headaches since approximately 1993.  He has given various accounts of when the headaches began, but the evidence is unequivocal in showing that headaches began during service in the Persian Gulf or almost immediately after the Veteran's return from the Persian Gulf.  In March 2010, the Veteran was afforded a VA medical examination.  The examiner found that the Veteran's headaches started during service in the Persian Gulf, but, according to the examiner, they were not a multisystem disease and would be best classified as a diagnosable but medically unexplained chronic monosystem illness of unknown etiology.

The record contains multiple medical records, both VA and private, concerning the Veteran's headaches.  It appears that the Veteran has been seeking medical treatment for his headaches for approximately two decades to no avail.  The headaches have been attributed to various diagnoses such as muscle contractions, tension headaches, migraine headaches, cluster headaches, atypical migraines, and "intractable headaches with migrainous properties."  A few times, examiners stated that the headaches were of unknown etiology.

Upon review of the evidence, the Board finds that the Veteran suffers from a specific headache disability as opposed to an undiagnosed illness, whether mono or multisystemic.  While the evidence in this regard is somewhat equivocal, several examiners have indicated specific headache-related diagnoses such as tension headaches and migraines.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a presently diagnosed headache disability.  A present disability is a prerequisite to the granting of service connection.  Brammer, supra.

The Veteran is competent to provide evidence regarding the presence of headaches, as they are readily apparent to the one experiencing them.  See, e.g., Layno, supra.  The Board finds the Veteran's assertions regarding the presence of headaches credible, as the Veteran has consistently complained of them over a long period of time and because the Board finds no specific reason to question the Veteran's credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  The time of onset of the headaches is a bit unclear; however, the weight of the evidence reflects that they had their onset during Persian Gulf service or immediately after the Veteran's return from the Persian Gulf.  The medical evidence of record, both VA and private, reflects continuity of symptomatology, as evinced by the Veteran's pursuit of treatment for headaches over several decades.  Due to a showing of continuity of symptomatology between service and the present, and resolving all reasonable doubt in the Veteran's favor, service connection for headaches is warranted.  38 C.F.R. § 3.303; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

The Board has found that direct service connection for the claimed headaches is warranted.  As such, the Board need not consider whether service connection for headaches is warranted under 38 C.F.R. § 3.317.  The Board notes, indeed, the Veteran cannot be compensated twice for the same symptomatology.  See, e.g., 38 C.F.R. § 4.14 (2012) (the regulation that prohibits pyramiding).  


ORDER

Service connection for fatigue is denied.

Service connection for headaches is granted.



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


